Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga (US 20170226966).
Regarding claim 1, Koga discloses a canister mounting structure for a vehicle (10) that includes a frame (12) and an upper structure mounted on the frame, the canister mounting structure comprising: 
a primary bracket (42) fastened to the frame by a primary fastener (2D); and 
a secondary bracket (32) fastened to the primary bracket by a secondary fastener (2G), wherein the secondary bracket is configured to be attached to a canister (26); 
wherein: 
one of the primary fastener and the secondary fastener is configured to be fastened from above the frame (Fig. 6); and 
the other of the primary fastener and the secondary fastener is configured to be fastened from below the frame (Fig. 6).  
Regarding claim 4, Koga discloses the canister mounting structure of claim 1, further comprising: 
a first attachment device (32) comprising the primary bracket and the secondary bracket, the first attachment device being configured to fasten one end of the canister to the frame; and 
a second attachment device comprising a second primary bracket and a second secondary bracket, the second attachment device being configured to fasten another end of the canister to the frame (32, Fig. 1 shows multiple bracket points).  
Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga in view of Beukema (US 4783110).
Regarding claim 2, Koga discloses the canister mounting structure of claim 1, wherein: 
the frame comprises two parallel frame members (Koga Fig. 1, 14, 18); 
the primary bracket bridges a gap between the parallel frame members (Koga Fig. 1); 
the secondary bracket is configured to be fastened to the primary bracket from below by the secondary fastener (Koga 2G); and 
the secondary bracket is attached to a downward facing surface of the primary bracket (Koga Fig. 6) 
but does not explicitly disclose the primary bracket is fastened to an upper surface of each of the parallel frame member from above by the primary fastener.
Beukema does disclose a bracket fastened to the upper surface of the frame (Beukema col. 2, lines 10-12 disclose an upwards mounted bracket for this direction) 
Koga and Beukema are considered analogous art to the claimed art because they are in the same area of vehicle mounting systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting structure of Koga with the teaching of Beukema by modifying direction of the bracket. Modifying Koga allows for different structure flexibility and carrying points.
Regarding claim 3, the canister mounting structure of claim 1, wherein: 
the primary bracket is fastened to a lateral surface of a frame member of the frame by the primary fastener (Koga Fig. 1, 40); 
the secondary bracket is configured to be fastened to the primary bracket from above by the secondary fastener (Koga 2D); 
a lower side of the primary fastener is unobstructed so as to be configured to allow fastening of the primary fastener to be performed from below the frame (Koga Fig. 6)
but does not explicitly disclose the secondary bracket is attached to an upward facing surface of the primary bracket.
Beukema does disclose the secondary bracket is attached to an upward facing surface of the primary bracket (Beukema col. 2, lines 10-12 disclose an upwards mounted bracket for this direction). 
Koga and Beukema are considered analogous art to the claimed art because they are in the same area of vehicle mounting systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting structure of Koga with the teaching of Beukema by modifying the direction of the mounting system to hold items above. Modifying Koga allows for different structure flexibility and carrying points.
Regarding claim 5, the canister mounting structure of claim 1, wherein the canister is attached to the secondary bracket by a snap fit mechanism comprising: 
a first engaging portion on the secondary bracket (Beukema 19, col. 4, lines 55-60); 
a second engaging portion (Beukema 19) on the canister, wherein the second engaging portion is configured to allow sliding engagement with the first engaging portion and is configured to constrain movement of the secondary bracket and the canister relative to each other (Beukema col. 5, lines 5-10); 
a first locking portion (Beukema 18) on the secondary bracket; and 
a second locking portion on the canister, wherein the second locking portion is configured to hook on the first locking portion at a position during the sliding engagement of the first and second engaging portions and is configured to prevent disengagement of the secondary bracket from the canister (Beukema 18, col. 5, lines 5-10).  
Koga and Beukema are considered analogous art to the claimed art because they are in the same area of vehicle mounting systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting structure of Koga with the teaching of Beukema by modifying the locking system to include a snap fit system. Modifying Koga allows for extra security and different utility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/            Examiner, Art Unit 3611                                                                                                                                                                                            

/JACOB B MEYER/            Primary Examiner, Art Unit 3618